Title: To George Washington from the New York Committee of Safety, 23 November 1776
From: New York Committee of Safety
To: Washington, George



Sir
In Committee of Safety for the State of New York Fishkill Novemr 23d 1776

The Committee of safety have the Honor of your Excellency’s Letter of the 16th Instant which was Immediately referred to the Committee for Arranging the Officers to serve in the four Battallions to be raised in this State.
The committee are Extremely happy to find that the measures

adopted by the state of Massachusets Bay for Augmenting the Pay of their Troops has been Reprobated by the General Congress, as such a Precedent must Either have Produced among the other Troops a Discontent, and Jealousy which might have been Attended with the most fatal Consequences, or have reduced, the Representatives of this state to impose further Burthens on their Constituents many of whom are already impoverished by the Havock and Desolat⟨i⟩on of the present Campaign. It is with equal pleasure that they have perused the Alteration in the mode of Enlistment which will in all probability tend to Expedite the Compleating of the levies.
We are informed by the committee of Arrangement that they have made these Resolutions of the General Congress a part of their Instructions to their recruiting officers.
The Committee coincide in Opinion with your Excellency that the Welfare of the United States is deeply interested in the expeditious raising of the New Army—and they lament the cruel Necessity which has prevented the Arrangement from being Compleated with the Dispatch they wished, Many Causes have conspired to Occasion this delay, which it may not be Unnecessary to Submit to your Excellencys consideration.
Immediately on the Receipt of the Resolution of the Congress of 8th Octr two Committees were appointed by the Convention of this State, the one to repair to the Northern and the other to the Southern Army, in order to Confer with the General officers Concerning the Characters of such of the Officers as were fit to be imployed on the New Establishment, soon after their departure from this place, an Account was received of the Destruction of our Fleet on Lake Champlain, in Consequence of which it became Necessary to appoint a Committee to cooperate with General Schuyler in calling forth the Militia, in forwarding Provisions to the Northern Army, and in curbing the Attempts of our internal Enemies on the Frontier, and to add to this Committee the Gentlemen who composed the Committee of Arrangement. On their Arrival at Albany a large field of Business was opened to their View, which Necessarily detained them for a much longer time than was Expected.
To this Cause and to the extreme Difficulty which the Committee of Arrangement found in Discharging their Trust in such a Manner as to give the least Disgust possible to such officers of merit who from the Reduction of the Quota of Troops to be raised by this State, must Necessarily be unprovided for, may be imputed the Delay of the Arrangement.
I have now the Honor of Transmitting to your Excellency a Copy of the Arrangement of the four Battallions to be raised by this State together 

with a Copy of a Report of the Committee of Arrangement to the Committee of Safety which has been considered and approved of.
The Committee of Safety agreeing in Opinion with the Committee of Arrangement that another Battallion may be raised in this State with Advantage to the public Cause, and that the appointment of a Supplemental Officer called an Aid-Major to each Battallion at the Expence of this State, will tend to perfect the Troops in their Discipline, have directed me to wish your Excellencys Interposition with General Congress in getting these Measures approved of, should the Reasons Urged by the Committee of Arrangement appear Satisfactory.
With respect to the Arrangement We have only to Observe that we have been Assured by the Committee of Arrangement that they have taken infinite pains in forming it and that they Entertain no doubt, but that the Troops under the Command of the officers by them appointed will serve with Credit to themselves, with Honor to this State, and with Advantage to the great Cause in which the United States are at present Engaged.
Your Excellency is Deservedly Entitled to the thanks of this Committee for your Readiness to advance the Quota of Bounty Necessary for the Enlistment of our Battallions. But as a Sum of money has been Appropriated by the Convention for that purpose and is now Remitted to the proper officers we shall have no Occasion to Accept of the proposal.
The Delicacy which your Excellency has ever observed with Respect to the Civil Power of this State merits their Warmest Acknowledgments and will always induce them the more Chearfully and Strenuously to Cooperate with your Excellency in every measure that may be deemed Conducive to the public Weal.
The Committee are Sorry to hear of the Reduction of Mount Washington, and feel deeply for the loss of the Gallant Officers and Soldiers who persisted in its Defence or who are now Captives—They trust However that the minds of the Representatives of this State can bear with fortitude this heavy Blow, and even other Calamities of greater Weight, and that under the Influence of the Councils of the General Congress and the Auspices of your Command the Liberties of the United States will at length be Established on a Wise and Firm Basis.
Lieut. Collo. Welsh who commands a Detachment of the New Hampshire Militia which is Stationed at this place has informed the Committee that the Term of Inlistment of the men under his Command Expires on the first day of December and begs to know whether it is your Excellencys pleasure that they should then Return home or wait further orders.

The Committee for Detecting Conspiracies in this State have made such Progress in curbing and Removing the Disaffected that we shall not Require their longer Stay at this place, unless some Event at present unforseen should happen.
We beg leave to inform your Excellency that as the Convention of this State have no Occasion for the Services of the Connecticut Troop of Horse which your Excellency Stationed here under their Direction, and as they Necessarily Consume a great Deal of Forage which might otherwise be spared for the Use of the Army we Submit to your Excellencys Direction the propriety of Removing them. I have the Honor to be with great Respect and Esteem Your Excellency’s most obedient humble Servant

By order of the Committee of Safety
Pierre Van Cortlandt Presdt

